Appellate Case: 21-5057     Document: 010110704531       Date Filed: 07/01/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                             July 1, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 21-5057
                                                    (D.C. No. 4:20-CR-00298-GKF-1)
  CHRISTOPHER SCOTT SMITH,                                     (N.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MATHESON, BACHARACH, and MORITZ, Circuit Judges.
                   _________________________________

       A federal grand jury in the Northern District of Oklahoma indicted Christopher

 Smith on a single count of possession of methamphetamine with intent to distribute.

 See 21 U.S.C. §§ 846, 841(a)(1), 841(b)(1)(C). Smith entered a conditional plea of

 guilty, reserving his right to appeal the denial of his motion to suppress. Exercising

 jurisdiction under 28 U.S.C. § 1291, we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-5057     Document: 010110704531         Date Filed: 07/01/2022     Page: 2



                                    BACKGROUND1

        Smith was riding his bicycle near 58th Street and Peoria Avenue in Tulsa,

 Oklahoma when Officer Kenneth Stewart of the Tulsa Police Department stopped

 him. Smith was travelling northbound on Peoria on the right side of the street.

 Because there were obstructions in his path, he moved from the right-hand side of the

 street to the left-hand side of the street, crossing four traffic lanes. He did not signal

 before this maneuver.

        After stopping Smith, Officer Stewart ran a records check showing an active

 arrest warrant from the Muscogee (Creek) Nation. Officer Stewart asked Smith if he

 had anything illegal on him. Smith responded: “Yes, I have a pipe in my pocket.”

 R. vol. 2 at 13 (internal quotation marks omitted). After asking Smith to step off the

 bicycle, Officer Stewart removed a pipe with a white crystalline substance inside it.

 He then removed some backpacks Smith was carrying and gave them to Sergeant

 Joshua Goldstein, who had arrived on the scene. Officer Goldstein searched the

 backpacks and found a container with 26.77 grams of a substance that tested

 presumptive positive for methamphetamine, a set of digital scales, and several empty

 plastic baggies. The officers arrested Smith, leading to his federal indictment.

        Smith filed a motion “to suppress all evidence seized, whether tangible or

 intangible, which were the fruits of the seizure and search.” R. vol. 1 at 26. In his



        1
        This factual summary comes from the findings of the district court, none of
 which Smith challenges as clearly erroneous. See United States v. Loera, 923 F.3d
 907, 914 (10th Cir. 2019).
                                              2
Appellate Case: 21-5057    Document: 010110704531       Date Filed: 07/01/2022     Page: 3



 motion, Smith challenged the legality of the initial stop and the subsequent search of

 his backpacks. The government filed a response, and the court held a hearing at

 which Smith, Officer Stewart, and Sergeant Goldstein testified. The court also

 considered Officer Stewart’s bodycam video, the outstanding bench warrant, the

 Tulsa Police Department’s written “personal searches” policy, and the arrest report.

 The court denied Smith’s motion, concluding that Officer Stewart had reasonable

 suspicion for the stop and that the search of the backpacks was valid as incident to

 Smith’s arrest.

       Alternatively, the court concluded the inevitable discovery doctrine precluded

 suppression—even if the roadside search was illegal, the police would have found the

 items when conducting an inventory of Smith’s property after they arrested him. See

 United States v. Cunningham, 413 F.3d 1199, 1203 (10th Cir. 2005) (“The inevitable

 discovery doctrine provides an exception to the exclusionary rule[] and permits

 evidence to be admitted if an independent, lawful police investigation inevitably

 would have discovered it.” (citations and internal quotation marks omitted)). This

 appeal followed.

                                     DISCUSSION

       When reviewing a “denial of a motion to suppress, we view the evidence in the

 light most favorable to the government and accept the district court’s factual findings

 unless they are clearly erroneous, but the ultimate question of reasonableness under

 the Fourth Amendment is a legal conclusion that we review de novo.” United States

 v. Loera, 923 F.3d 907, 914 (10th Cir. 2019) (brackets, citation, and internal

                                            3
Appellate Case: 21-5057    Document: 010110704531         Date Filed: 07/01/2022       Page: 4



 quotation marks omitted). The Fourth Amendment protects “[t]he right of the people

 to be secure in their persons, houses, papers, and effects, against unreasonable

 searches and seizures.” U.S. Const. amend. IV. “A traffic stop is a seizure within

 the meaning of the Fourth Amendment, even though the purpose of the stop is limited

 and the resulting detention quite brief.” United States v. Botero-Ospina, 71 F.3d 783,

 786 (10th Cir. 1995) (internal quotation marks omitted). Because “[a]n ordinary

 traffic stop is . . . more analogous to an investigative detention than a custodial

 arrest,” however, “[w]e . . . analyze such stops under the principles pertaining to

 investigative detentions set forth in Terry v. Ohio, 392 U.S. 1 (1968).” Id. (parallel

 citations omitted). “To determine the reasonableness of an investigative detention,

 we make a dual inquiry, asking first whether the officer’s action was justified at its

 inception, and second whether it was reasonably related in scope to the circumstances

 which justified the interference in the first place.” Id. (internal quotation marks

 omitted).

       We agree with the district court that the stop was justified at its inception

 because Officer Stewart observed Smith change lanes without signaling his intent to

 do so. This action constitutes a potential violation of Okla. Stat. tit. 47, § 11-604(A)

 and chapter 10, § 640(B) of the Tulsa Revised Traffic Code. Both the Oklahoma

 Highway Safety Code and the Tulsa Traffic Code apply to bicyclists on public

 roadways. See Okla. Stat. tit. 47, § 11-1202; Tulsa Revised Traffic Code ch. 10,

 § 1000. Smith argues that Officer Stewart made no mention of the failure to signal in

 his police report, did not mention the failure to signal during the stop, and did not

                                             4
Appellate Case: 21-5057     Document: 010110704531         Date Filed: 07/01/2022      Page: 5



 issue a citation for failure to signal.2 But “[w]hether reasonable suspicion exists is an

 objective inquiry determined by the totality of the circumstances, and an officer’s

 subjective motivation for the stop plays no role in ordinary reasonable suspicion

 Fourth Amendment analysis.” United States v. Salas, 756 F.3d 1196, 1201 (10th Cir.

 2014) (brackets and internal quotation marks omitted).

        Smith also argues the records check was inconsistent with the purpose for the

 stop, but “[t]his court has routinely permitted officers to conduct criminal-history

 checks during traffic stops in the interest of officer safety.” United States v.

 Mayville, 955 F.3d 825, 830 (10th Cir. 2020). Relatedly, Smith asserts Officer

 Stewart unreasonably prolonged the stop by asking Smith if he was carrying anything

 illegal. In support of this argument, he cites United States v. Digiovanni, 650 F.3d

 498, 509–13 (4th Cir. 2011), in which the Fourth Circuit held an officer

 impermissibly extended the scope of a traffic stop by engaging in a lengthy

 investigation of potential drug trafficking unsupported by reasonable suspicion.

        Unlike in Digiovanni, however, by the time Officer Stewart asked Smith

 whether he was carrying anything illegal on him, he had already discovered the

 outstanding arrest warrant. The record thus belies Smith’s assertion that, at that

 point, the mission of the traffic stop was still limited to issuing a citation for failure


        2
          Although Officer Stewart’s arrest report refers to the penalty section of the
 Oklahoma Highway Safety Code for bicycle violations, see R. vol. 1 at 22, and
 explains that Officer Stewart observed Smith “ride a bicycle across four lanes of
 traffic” and that he then “conducted a pedestrian stop on the subject for the bicycle
 violations,” id. at 23, the report does not specify what traffic laws Smith allegedly
 violated on his bicycle.
                                              5
Appellate Case: 21-5057    Document: 010110704531          Date Filed: 07/01/2022   Page: 6



 to signal. And Smith offers no basis to conclude that this single question—which

 elicited an affirmative answer and the discovery of drug paraphernalia—meaningfully

 extended the scope or duration of the stop.

       Finally, Smith challenges the district court’s application of the search-

 incident-to-arrest exception to the warrant requirement to the search of his

 backpacks. But we need not consider this challenge because the district court also

 denied the suppression motion on the basis of inevitable discovery. “If the district

 court states multiple alternative grounds for its ruling and the appellant does not

 challenge all those grounds in the opening brief, then we may affirm the ruling.”

 Rivero v. Bd. of Regents of Univ. of N.M., 950 F.3d 754, 763 (10th Cir. 2020). Smith

 does not challenge the inevitable-discovery ground for the district court’s ruling, so

 we affirm the denial of the motion to suppress on this ground.

                                    CONCLUSION

       We affirm the denial of the motion to suppress.


                                               Entered for the Court


                                               Nancy L. Moritz
                                               Circuit Judge




                                            6